[Cite as State ex rel. Villareal v. Ohio Dept. of Rehab. & Corr., 2022-Ohio-3402.]


                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


State ex rel. Luis E. Villareal,                         :

                 Relator,                                :

v.                                                       :                   No. 21AP-621

[Ohio Department of Rehabilitation                       :            (REGULAR CALENDAR)
and Correction et al.],
                                                         :
                 Respondents.
                                                         :




                                           D E C I S I O N

                                   Rendered on September 27, 2022


                 On brief: Luis E. Villareal, pro se.

                 On brief: Dave Yost, Attorney General, and George Horvath,
                 for respondents Ohio Department of Rehabilitation and
                 Correction, and the Ohio Bureau of Sentence Computation.

                                              IN MANDAMUS

DORRIAN, J.
        {¶ 1} In this original action, relator, Luis E. Villareal, requests a writ of mandamus
ordering respondents Ohio Department of Rehabilitation and Correction, and the Ohio
Bureau of Sentence Computation to correct their computation of his jail-time credit. On
January 25, 2022, respondents filed a motion to dismiss this action.
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of Appeals,
this matter was referred to a magistrate who issued a decision, including findings of fact
and conclusions of law, which is appended hereto. The magistrate recommends this court
grant respondents' motion to dismiss and dismiss this action.
No. 21AP-621                                                                              2


       {¶ 3} No party has filed objections to the magistrate's decision. The case is now
before this court for review.
       {¶ 4} No error of law or other defect is evident on the face of the magistrate's
decision. Therefore, we adopt the findings of fact and conclusions of law contained therein.
Accordingly, respondents' motion to dismiss is granted, and relator's complaint for a writ
of mandamus is dismissed.

                                                                         Action dismissed.
                       BEATTY BLUNT and JAMISON, JJ., concur.
No. 21AP-621                                                                              3


                                        APPENDIX
                           IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State ex rel. Luis E. Villareal,                :

               Relator,                         :

v.                                              :                  No. 21AP-621

[Ohio Department of Rehabilitation              :               (REGULAR CALENDAR)
and Correction et al.],
                                                :
               Respondents.
                                                :



                            MAGISTRATE'S DECISION

                                    Rendered on June 23, 2022



               Luis E. Villareal, pro se.

               Dave Yost, Attorney General, and George Horvath, for
               respondents.


                                        IN MANDAMUS
                                    ON MOTION TO DISMISS

       {¶ 5} Relator, Luis E. Villareal, has filed this original action requesting that this
court issue a writ of mandamus ordering respondents, Ohio Department of Rehabilitation
and Correction ("ODRC") and Ohio Bureau of Sentence Computation ("bureau"), to correct
their computation of his jail-time credit. Respondents have filed a January 25, 2022,
motion to dismiss as moot.
Findings of Fact:
       {¶ 6} 1. Relator is an inmate incarcerated at Noble Correctional Institution.
No. 21AP-621                                                                                   4


          {¶ 7} 2. ODRC and the bureau are governmental agencies responsible for
computing release dates for Ohio inmates.
          {¶ 8} 3. In Franklin C.P. No. 19CR-2311, relator received a three-year prison
sentence for drug trafficking, with a stipulated jail-time credit of 587 days and jail-time
credit for any additional jail time served while awaiting conveyance to the institution. In
Franklin C.P. No. 18CR-3059, relator received an 11-year prison sentence for engaging in
corrupt acts, and an 11-year prison sentence for drug trafficking, with a stipulated jail-time
credit of 587 days and jail-time credit for any additional jail time served while awaiting
conveyance to the institution. The two 11-year prison sentences in case No. 18CR-3059 were
ordered to run concurrently to each other and consecutively to the 3-year prison sentence
in case No. 19CR-2311, for an aggregate prison term of 14 years.
          {¶ 9} 4. In both case Nos. 19CR-2311 and 18CR-3059, ODRC filed a December 23,
2021, notice of calculation of sentence. The notice indicated: in case No. 19CR-2311, for the
drug trafficking conviction, relator received jail-time credit of 587 days; in case No. 18CR-
3059, for the engaging in corrupt acts conviction, relator received jail-time credit of 597
days; and in case No. 18CR-3059, for the drug trafficking conviction, relator received jail-
time credit of 597 days.
          {¶ 10} 5. On November 24, 2021, relator filed the instant mandamus action asking
this court to order respondents to correct their computation of his jail-time credit. He filed
an amended complaint on November 29, 2021. In his complaints, he asserts that, pursuant
to R.C. 2967.191, respondents had a clear legal duty to reduce his mandatory 3-year prison
term in case No. 19CR-2311 by 587 days of jail-time credit and 10 additional days of jailtime
he served while awaiting conveyance to the institution, for a total of 597 days of jail-time
credit.
          {¶ 11} 6. On January 25, 2022, respondents filed a motion to dismiss as moot
pursuant to Civ.R. 12(B)(6), arguing that the record already reflects that relator was
credited with 597 days of jail credit for the convictions in case No. 18CR-3059, which were
to run concurrently to each other and consecutively to case No. 19CR-2311.
          {¶ 12} 7. On February 7, 2022, relator filed a memorandum contra, conceding that
the trial court properly credited him with 587 days of jail-time credit in case No. 19CR-2311,
but has still failed to credit him with the additional 10 days of jail-time credit in that case.
No. 21AP-621                                                                                 5


Conclusions of Law:
       {¶ 13} The magistrate recommends that this court grant respondents' motion to
dismiss relator's complaint.
       {¶ 14} In order for this court to issue a writ of mandamus, a relator must ordinarily
show a clear legal right to the relief sought, a clear legal duty on the part of the respondent
to provide such relief, and the lack of an adequate remedy in the ordinary course of the law.
State ex rel. Pressley v. Indus. Comm., 11 Ohio St.2d 141 (1967).
       {¶ 15} A motion to dismiss pursuant to Civ.R. 12(B)(6) tests the sufficiency of the
complaint. "In order for a court to dismiss a case pursuant to Civ.R. 12(B)(6) 'it must appear
beyond doubt from the complaint that the plaintiff can prove no set of facts entitling him
to recovery.' " T & M Machines, LLC v. Yost, 10th Dist. No. 19AP-124, 2020-Ohio-551,¶ 10,
quoting O'Brien v. Univ. Community Tenants Union, Inc., 42 Ohio St.2d 242 (1975),
syllabus. In construing a complaint upon a Civ.R. 12(B)(6) motion, a court must presume
that all factual allegations in the complaint are true and make all reasonable inferences in
the plaintiff's favor. LeRoy v. Allen, Yurasek & Merklin, 114 Ohio St.3d 323, 2007-Ohio-
3608, ¶ 14.
       {¶ 16} The magistrate may take judicial notice of the pleadings and orders in related
cases when these are not subject to reasonable dispute, at least insofar as they affect the
present original action. State ex rel. Nyamusevya v. Hawkins, 10th Dist. No. 19AP-199,
2020-Ohio-2690, ¶ 33, citing Evid.R. 201(B); State ex rel. Ohio Republican Party v.
Fitzgerald, 145 Ohio St.3d 92, 2015-Ohio-5056, ¶ 18; and State ex rel. Womack v. Marsh,
128 Ohio St.3d 303, 2011-Ohio-229, ¶ 8. Furthermore, a court may take judicial notice of
pleadings that are readily accessible on the internet. See Draughon v. Jenkins, 4th Dist. No.
16CA3528, 2016-Ohio-5364, ¶ 26, citing State ex rel. Everhart v. McIntosh, 115 Ohio St.3d
195, 2007-Ohio-4798, ¶ 8, 10 (a court may take judicial notice of appropriate matters,
including judicial opinions and public records accessible from the internet, in determining
a Civ.R. 12(B)(6) motion); and Giannelli, 1 Baldwin's Ohio Practice Evidence, Section 201.6
(3d Ed.2015) (noting that the rule generally precluding a court from taking judicial notice
of other cases has been relaxed if the record is accessible on the internet).
       {¶ 17} In the present case, respondents argue that the bureau properly calculated
jail time and conveyance time, and relator's inmate record properly reflects the correct jail-
No. 21AP-621                                                                                   6


time credit in each case, as ordered by the trial court. Respondents assert that based upon
guidelines for jail-time credit for consecutive sentences in place at the time of relator's
conviction, relator had zero days of jail credit applied, and duplicate jail credit could not be
applied. Respondents point out that relator's sentence is a mandatory 14 years of
imprisonment with 597 days of credit applied, and the record properly reflects this status.
       {¶ 18} The evidence in the trial court record relied upon by respondents is clear.
Relator has received 597 days of jail-time credit in case No. 18CR-3509, and the sentences
in that case are to run consecutively to the sentence in case No. 19CR-2311. Relator's
concern appears to be based on the fact that the notice of sentence calculation indicates
only 587 days of jail credit for case No. 19CR-2311. However, respondents have provided an
adequate explanation of how they calculated relator's jail-time credit. Relator fails to
provide any argument as to why such explanation is erroneous, and his complaint fails to
indicate any basis for his claim. Relator relies only upon his unsupported legal conclusion
that respondents have wrongly calculated his jail-time credit, which is insufficient to
withstand respondents' Civ.R. 12(B)(6) motion. Allstate Ins. Co. v. Electrolux Home Prods.,
8th Dist. No. 97065, 2012-Ohio-90, ¶ 15 (plaintiff's unsupported legal conclusions in its
complaint cannot survive a Civ.R. 12(B)(6) motion to dismiss). See also State ex rel.
Duncan v. Am. Transm. Sys., 166 Ohio St.3d 416, 2022-Ohio-323, ¶ 10, quoting State ex
rel. Martre v. Reed, 161 Ohio St.3d 281, 2020-Ohio-4777, ¶ 12 (unsupported legal
conclusions, even when cast as factual assertions, are not presumed true for purposes of a
motion to dismiss); Becker v. Cardinal Health, Inc., 10th Dist. No. 20AP-424, 2021-Ohio-
3804, ¶ 13, citing Morrow v. Reminger & Reminger Co. LPA, 183 Ohio App.3d 40, 2009-
Ohio-2665, ¶ 7 (10th Dist.) (a court need not accept as true unsupported legal conclusions
in a complaint when deciding a Civ.R. 12(B)(6) motion to dismiss). Although the failure to
rely upon a particular legal theory is not fatal to relator's complaint because "a trial court
must examine the complaint to determine if the allegations provide for relief on any
possible theory[,]" Fahnbulleh v. Strahan, 73 Ohio St.3d 666, 667 (1995), the magistrate
finds relator cannot establish he has a right to any change in the current jail-time credit
calculation under any legal theory.
       {¶ 19} Unable to demonstrate or explain how respondents erred in calculating his
jail-time credit, even construing the factual allegations in relator's complaint as true, relator
No. 21AP-621                                                                               7


cannot show that he had a clear legal right to any change in his jail-time credit calculation
and that respondents owed him a clear legal duty to change his jail-time credit calculation.
       {¶ 20} Accordingly, it is the magistrate's decision that relator cannot show he is
entitled to the relief requested, and the court should grant respondents' motion to dismiss
relator's complaint for writ of mandamus.


                                               /S/ MAGISTRATE
                                               THOMAS W. SCHOLL III




                               NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
               error on appeal the court's adoption of any factual finding or
               legal conclusion, whether or not specifically designated as a
               finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
               unless the party timely and specifically objects to that factual
               finding or legal conclusion as required by Civ.R. 53(D)(3)(b).